Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 line 5 recites “a second node”, lines 6-7 also recite “a second node”. Does the second node at lines 6-7 same as the second node at line 5?
Claim 1 line 6, “the artifact” lacks antecedent basis.  

Claim 10 recites similar language in form of a non-transitory computer readable medium thus contains similar defects. 
The dependent claims do not seem to cure the deficiencies of their parent claims.
Art rejection is applied to claims 1-18 in light of the rejection under 35 U.S.C. 112 discussed above, with the examiner’s interpretation that the local clock is associated with the first node and that the second node at lines 5 and 6-7 are the same node. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-5, 7-11, 13-14, 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Keslin et al (US 20160381099).
Regarding claim 1, Keslin substantially discloses a system for artifact peering (see at least 0022), note the claimed artifact according to applicant’s specification paragraph 0011 and claims 9, 18 is merely a text document, a map or a spreadsheet thus reads on the coauthored document of Keslin at least at paragraph 0022, comprising:
a first node (see at least 0082, Figure 4) comprising one or more processors and a memory storing instructions that, when executed by the one or more processors, cause the processors to:

receive a set of one or more remote proposed operations to the artifact from a second node (see at least Figure 4 item 410);
determine a difference between a logical timestamp component of the local vector clock corresponding to the second node and a logical timestamp component of the copy of the vector clock corresponding to the second node (see at least Figure 4 item 440);
determining a conflict exists between the received set of one or more remote proposed operations and one or more locally-proposed operations (see at least 0081); and
in response to determining a conflict exists, perform an operational transform over the remote proposed operation to account for all locally-proposed operations that happen before the remote proposed operation (see at least 0086-0089).

Regarding claim 2, Keslin teaches the system of claim 1, wherein the instructions, when executed by the one or more processors, further causes the processors to:

increment a logical timestamp associated with the second node for each remote proposed operation (see at least 0100: local edits 110 that have been incorporated into the local instance 460, and the correspondingly updated VCA),
wherein the vector clock comprises the logical timestamp of the first node and the logical timestamp of the second node (see at least 0100 updated VCA, Figure 4 items 420, 450).

Regarding claim 4, Keslin teaches or suggests the system of claim 1, wherein the operational transform comprises applying an exclusion vector to account for a set of proposed operations determined to happen before a received proposed operation (see at least 0086 vector clock array, claim 7 local vector clock). Clearly the operational transform has to account for all proposed operations determined to happen before a received proposed operation since the operational transform operates in a collaborative data information sharing system (see at least 0121).

Regarding claim 5, Keslin teaches the system of claim 1, further including instructions that, in response to determining a conflict exists, causes the one or more processors to resolve the conflict based on an agreed upon total ordering defining a desired state of the artifact (see at least 0023: The shared edit includes a vector clock array (VCA) so that a receiving endpoint can resolve any conflicts between the edit and any modifications made on the endpoint since the editor made the edit.  The endpoint may use the VCA to interpret the edit in light of the modification so that the edit is incorporated in the correct position of the affected section).

Regarding claim 7, Keslin teaches or suggests the system of claim 1, wherein the operational transform does not include an exclusion vector (see at least 0121 the operational transform operates in a collaborative data information sharing system). Note the exclusion vector as described by applicant at paragraph 0008 of the specification, accounts for all proposed operations determined to happen before a received proposed operation. Thus, clearly the operational transform does not include such an exclusion vector in the scenario of no such operation exists.



Regarding claim 9, Keslin teaches the system of claim 1, wherein the artifact comprises one of a text document, a map, or a spreadsheet (see at least 0022 document being coauthored).

Claims 10, 11, 13, 14, 16, 17, 18 essentially correspond to non-transitory computer readable medium for operating on system claims 1, 2, 4, 5, 7, 8, 9, thus are rejected for the same reasons discussed in claims 1, 2, 4, 5, 7, 8, 9 above.

Claim(s) 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Shih et al (US 6615223).


receiving, by a first node in a master-to-master architecture, a subset of remote proposed operations from a second node (see at least Figure 1 item 2);
determining, by the first node, a conflict exists between one or more of the received subset of remote proposed operations from the second node and a at least one of a plurality of locally-proposed operations (see at least col.13-14);
resolving, by the first node, the conflict based on a total ordering agreed upon between the first node and the second node (see at least col.13-14);
transforming, by the first node, at least one of the received remote proposed operations or at least one of the plurality of locally-proposed operations based on the resolved conflict (see at least col.19, lines 30-36); and
updating, by the first node, a local log to include the transformed operation (see at least Figure 3 item 314, col.9 lines 28-41) note CHLOG is local to site 302 and has to include the transformed operation because 

Regarding claim 20, Shih teaches the method of claim 19, further comprising:
adding each locally-proposed operation to a local log (see at least Figure 3 item 314);
the difference is Shih does not specifically show: 
adding each received one or more remote proposed operations to a shadow log; and after applying each locally-proposed operation to the local log, adding each locally-proposed operation to the shadow log.
However Shih clearly teaches the benefit of shadow logs (see at least col. 9 lines 28-41: “In essence, shadow logs are utilized to insulate the format of local replication logs from the actual mechanism used to propagate changes to other replication sites.  In this manner, the internal schema formats of the replication sites are encapsulated by the shadow logs, such that schema changes can be made without downtime to the replication nodes”). This clearly suggests to one of ordinary skill in the art before the effective filing date of the claimed invention to include adding received remote proposed operations and local proposed operations to a . 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 6, 12, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keslin et al (US 20160381099), in view of Shih et al (US 6615223).
Regarding claim 3, Keslin teaches the system of claim 1, wherein the instructions, when executed by the one or more processors, further causes the processors to: add each locally-proposed operation to a local log and 
The difference is Keslin does not specifically show the remote proposed operations are added to a shadow log; and
after applying each locally-proposed operation to the local log, adding each locally-proposed operation to the shadow log.
However it is customary in the art as shown by Shih to use a shadow log for propagating changes (see at least Shih Figure 3 col.9 lines 28-41). it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Shih and Keslin in order to benefit from a well-known technique for propagating changes in concurrent updates.  

Regarding claim 6, Keslin does not specifically show the system of claim 1, wherein the first node and the second node each maintain a shadow log representing a true log defining a desired artifact state after all proposed operations are applied. However, it is customary in the art as shown by Shih to use a shadow log for propagating changes (see at least Shih Figure 3 col.9 lines 28-41). it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed 

Claims 12, 15 essentially correspond to non-transitory computer readable medium for operating on system claims 3, 6 thus are rejected for the same reasons discussed in claims 3, 6 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gornshtein et al (US 20060047713) teach a system and method are directed towards providing a database replication technique using interception in memory of the transaction change data records. The invention employs Input/Output instrumentation to capture and split out the in memory transaction change journal records.  Captured memory blocks are sent to a parser, which concatenates the records into a single record, and creates a redo/undo vector that can be converted to original DML/DDL statements.  Source level transformations can be applied to the vectors, which are then sent to a post agent on the same or a different computing 
Hawker et al (US 20150195220) teach a server system hosts a plurality of conversations, each having an identified set of participants.  For a respective conversation, the server accesses the conversation in which a user is a participant.  The server obtains a conversation profile for the conversation, the conversation profile based on information including content of the conversation and user-specific term weights for at least a plurality of terms in the content of the conversation.  The server accesses a plurality of entity profiles that are based on content and/or structure in other conversations in which the user is a participant. The server compares at least a subset of the entity profiles to the conversation profile to identify a set of entities having entity profiles that best match the conversation profile, generates a suggestion for the user including a suggested entity from the 
Ford (US 20210018953) teaches consensus protocols for asynchronous networks are usually complex and inefficient, leading practical systems to rely on synchronous protocols.  The invention proposes an approach to simplify asynchronous consensus by building it atop a novel threshold logical clock abstraction, allowing the consensus protocol to operate in "virtual synchrony." Leveraging accountable state machine techniques to detect and suppress Byzantine nodes, and verifiable secret sharing for random leader election, we obtain simple and efficient protocols for asynchronous Byzantine consensus.
Giampaolo et al (US 20120310880) teach methods, systems, and apparatus, including computer programs encoded on a computer storage medium, for data storage.  In one aspect, a method includes the actions of identifying a running query from an application; determining one or more data items of a plurality of data items that the application has permission to view according to one or more application specific access policies; and presenting the one or more data items to the application while not presenting other data items of the plurality of data items.

Naiken et al (US 20060190503) teach a method, system and article of manufacture implementing the method repairs a table.  A replication environment has a first replicate comprising a source table on a source server and a target table on a target server.  The source server transmits replication data from the source server with repair data from the source server to the target table in accordance with a commit order of the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN T LE whose telephone number is (571)272-4021. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 

/UYEN T LE/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        26 March 2022